                                                                        Case 2:20-cv-00229-JAD-DJA Document 44
                                                                                                            43 Filed 02/26/21
                                                                                                                     02/23/21 Page 1 of 2




                                                                David H. Krieger, Esq.
                                                           1
                                                                Nevada Bar No. 9086
                                                           2    Shawn W. Miller, Esq.
                                                           3
                                                                Nevada Bar No. 7825
                                                                KRIEGER LAW GROUP, LLC
                                                           4    2850 W. Horizon Ridge Pkwy, Suite 200
                                                           5    Henderson, Nevada 89052
                                                                Phone: (702) 848-3855
                                                           6
                                                                dkrieger@kriegerlawgroup.com
                                                           7    smiller@kriegerlawgroup.com
                                                                Attorneys for Plaintiff,
                                                           8
                                                                Esther Lopez
                                                           9

                                                           10
                                                                                        UNITED STATES DISTRICT COURT
                                                           11
KRIEGER LAW GROUP, LLC
                   2850 W. Horizon Ridge Pkwy, Suite 200




                                                           12                                   DISTRICT OF NEVADA
                         Henderson, Nevada 89052




                                                           13
                                                                 ESTHER LOPEZ,                                Case No.: 2:20-cv-00229-JAD-DJA
                                                           14
                                                                                     Plaintiff(s),
                                                           15
                                                                                                               STIPULATION AND ORDER FOR
                                                           16             vs.                                   DISMISSAL, WITH PREJUDICE
                                                           17
                                                                 LOANCARE, LLC; NEW REZ, LLC
                                                           18    AND NEW RESIDENTIAL                                      ECF No. 43
                                                           19    MORTGAGE, LLC,
                                                           20
                                                                                     Defendant(s).
                                                           21
                                                                        ESTHER LOPEZ (“Plaintiff”) together with Defendant LoanCare, LLC
                                                           22

                                                           23   (“LoanCare”), Defendant NEW REZ, LLC (“New Rez”) and Defendant NEW
                                                           24
                                                                RESIDENTIAL MORTGAGE, LLC (“New Residential”), collectively the “Parties,” by
                                                           25

                                                           26   and through their counsel of record, hereby stipulate and agree that the above-entitled
                                                           27
                                                                action shall be
                                                           28



                                                                                                        -1-
                                                                113649254v1
                                                                        Case 2:20-cv-00229-JAD-DJA Document 44
                                                                                                            43 Filed 02/26/21
                                                                                                                     02/23/21 Page 2 of 2




                                                            1

                                                            2   dismissed pursuant to Fed. R. Civ. P. 41 (a)(1)(A)(ii), WITH PREJUDICE, each Party to
                                                            3
                                                                bear its own attorney's fees, costs, and expenses.
                                                            4

                                                            5           STIPULATED AND AGREED on February 23, 2021.
                                                            6

                                                            7
                                                                         /s/ Shawn W. Miller              .              /s/ Gary E. Schnitzer              .
                                                                         David H. Krieger, Esq.                          Gary E. Schnitzer, Esq.
                                                            8            Shawn W. Miller, Esq.                           KRAVITZ, SCHNITZER & JOHNSON,
                                                                         KRIEGER LAW GROUP, LLC                          CHTD.
                                                            9            2850 W. Horizon Ridge Pkwy., Suite 200          8985 South Eastern Avenue, Suite 200
                                                           10
                                                                         Henderson, Nevada 89052                         Las Vegas, NV 89123
                                                                         Attorneys for Plaintiff                         Attorneys for Defendant
                                                           11            Esther Lopez                                    LoanCare, LLC
KRIEGER LAW GROUP, LLC
                   2850 W. Horizon Ridge Pkwy, Suite 200




                                                           12            /s/ Gary E. Schnitzer              .            /s/ Gary E. Schnitzer                .
                         Henderson, Nevada 89052




                                                           13
                                                                         Gary E. Schnitzer, Esq.                         Gary E. Schnitzer, Esq.
                                                                         KRAVITZ, SCHNITZER & JOHNSON,                   KRAVITZ, SCHNITZER & JOHNSON,
                                                           14            CHTD.                                           CHTD.
                                                                         8985 South Eastern Avenue, Suite 200            8985 South Eastern Avenue, Suite 200
                                                           15            Las Vegas, NV 89123                             Las Vegas, NV 89123
                                                           16
                                                                         Attorneys for Defendant                         Attorneys for Defendant
                                                                         New Rez LLC                                     New Residential Mortgage LLC
                                                           17

                                                           18

                                                           19                                     ORDER OF DISMISSAL
                                                           20
                                                                     IT IS HEREBY
                                                                     Based              ORDERED
                                                                            on the parties'             that Plaintiff’s
                                                                                            stipulation [ECF  No. 43] andclaims  against
                                                                                                                          good cause      all Defendants
                                                                                                                                      appearing,            are hereby
                                                                                                                                                  IT IS HEREBY
                                                           21 ORDERED     that THIS  ACTION      IS DISMISSED    with prejudice, each side to bear its own fees and
                                                              costs. The Clerk of Court is directed to CLOSE THIS CASE.
                                                           22   dismissed, with prejudice, each party to bear its own attorney’s fees, costs and expenses.
                                                           23
                                                                                                                    _________________________________
                                                           24                                                        _________________________________
                                                                                                                    U.S. District Judge Jennifer A. Dorsey
                                                                                                                    Dated:
                                                                                                                     UNITEDFebruary  26, 2021
                                                                                                                                  STATES    DISTRICT JUDGE
                                                           25

                                                           26

                                                           27
                                                                                                                     Dated: ___________________________

                                                           28



                                                                                                              -2-
                                                                113649254v1
